Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonora et al. (US 10,092,929).
Bonora et al. show in Figure 1B a loading module for a substrate inspection system having a loading station for two substrate cassette receivers having a first lane S01 having a first conveyor, a second lane S02 having a second conveyor and a lateral transfer conveyor 116 positioned between the lanes and it may move substrates from the second lane S02 to the first lane S01.
Re claim 2, shown is a robotic device 114 for moving substrates.
Re claim 3, the robot also includes a conveyor portion 116.
Re claim 4, a belt is disclosed.
Re claim 9, the first and second conveyors comprise belts.
Re claim 10, the lateral transfer conveyor may move substrates from second lane S02 to first lane S01.
Re claim 11, lateral transfer is via a conveyor.
Re claim 12, belts are disclosed.
Re claim 16, at least one robot is shown.
Re claim 17, the first and second lanes are aligned parallel to one another and the lateral transfer module is arranged orthogonal to the first and second lanes.
Re claim 18, a belt is disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. in view of Schlezinger et al. (US 10,507,991).
Bonora et al. do not disclose the use of a vacuum conveyor.  However, shown by Schlezinger et al. is the use of just such a vacuum conveyor 210 in Figure 3.  To use a vacuum conveyor on Bonora et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the use of vacuum to move substrates is extremely well known and conventional in the art in order to not damage the substrates.
Claim(s) 7, 8, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. in view of JP 2008064666).
Bonora et al. do not show the use of a hinge device in order to rotate a substrate.  However, shown by the JP reference is the use of a hinge device 1 in order to rotate a substrate 3.  To use such a hinge device to rotate a substrate would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is well known and convention in the art of substrate handling to do just this in order to speed up the loading process.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       09/01/2022